Citation Nr: 1508931	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  13-02 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently evaluated at 10 percent disabling.

2.  Entitlement to an increased rating for degenerative joint disease of the left elbow, currently evaluated at 10 percent disabling.

3.  Entitlement to service connection for a traumatic brain injury (TBI).

4.  Entitlement to service connection for residuals of an injury to the neck.

5.  Entitlement to service connection for residuals of an injury to the abdomen.

6.  Entitlement to service connection for residuals of an injury to the chest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to October 1981 and from January 2005 to November 2005.  He had a period of active duty for training with the Army National Guard from January 18, 2003 to February 1, 2003. 

This matter is before the Board of Veterans' Appeals (Board) from April 2011 (involving the issue of a neck injury), November 2012 (involving the issue of an increased evaluation for the lumbar spine), June 2013 (involving the issues of a TBI, chest injury, and abdominal injury), and November 2013 (involving the issue of an increased evaluation for the left elbow) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

For the April 2011 rating decision, the Veteran filed a notice of disagreement (NOD) on February 2012, a statement of the case (SOC) was issued on December 2012, and the appeal was perfected via the timely submission of a VA Form 9 on January 2013.  For the November 2012 rating decision, the Veteran filed a NOD on March 2013, a SOC was issued on March 2013, and the appeal was perfected via the timely submission of a VA Form 9 on May 2013.  For the June 2013 rating decision, the Veteran filed a NOD on July 2013, a SOC was issued on December 2013, and the appeal was perfected via the timely submission of a VA Form 9 on January 2014.  For the November 2013 rating decision, the Veteran filed a NOD on November 2013, a SOC was issued on December 2013, and the appeal was perfected via the timely submission of a VA Form 9 on January 2014.  

With respect to the Veteran's claims of service connection for residuals of an injury to neck and abdominal, the Board observes that such claims were most recently characterized as petitions to reopen previously denied claims, thereby requiring a showing of new and material evidence.  However, the Board also observes that this characterization of such claims does not accurately reflect the true procedural posture involved.  Historically, the Veteran initially filed a claim in September 1982, seeking, among other things, VA compensation benefits for residuals of an injury to neck and abdominal.  These discrete claims were decided in a February 1983 rating decision by the RO, and the Veteran was notified on March 2, 1983.  The Veteran submitted a NOD on March 1, 1984, within the one year time limit.  He was provided with a SOC on September 13, 1984, and had until November 12, 1984, to perfect his appeal, which was 60 days from the date of mailing the SOC.  The record shows that the Veteran's VA Form 9 was received on November 16, 1984, outside of the 60-day time period, and, therefore, was untimely.  As such, the RO should have notified the Veteran of this affect, so that due process may have afforded an opportunity to appeal this determination or submit a claim to reopen.  Instead, the RO scheduled the Veteran for a hearing, held on February 1985, administered a new VA examination on March 1985, and issued a supplemental statement of the case (SSOC) on May 1985.  In the SSOC, the RO continued to deny the Veteran's claims.  In June 1985, the RO submitted a notification letter to the Veteran indicating that his appeals concerning the residuals of an injury to the neck and abdominal were denied and that, unless he expressed additional dissatisfaction with the determination within 30 day, his claims would be closed.

First, the Board finds that, while it was inappropriate for the RO to substantiate an untimely appeal, as it did in recognizing the November 16, 1984, VA Form 9, the fact that it did so must not unfairly prejudice the Veteran.  The provisions of 38 U.S.C.A. § 7105(d)(3) state that the Agency of Original Jurisdiction (AOJ) may close the appeal due to the lack of a timely substantive appeal.  Had the Veteran been properly notified of the untimeliness of his appeal, he would have been afforded the opportunity to challenge such determination.  Additionally, the Veteran would have been able to submit additional evidence, as he actually did simultaneously with his November 1984 VA Form 9 submission, and have his claim considered for reopening on the basis of the submission of new and material evidence.  However, rather than allow the Veteran the benefit of following these procedures, the RO carried on as if the appeal was valid and then apparently changed its mind in June 1985, closing it and leaving the Veteran without appropriate expectation or guidance on how to proceed.  The Veteran should not be prejudiced because the RO failed to follow its own rules.  The United States Supreme Court (Supreme Court) has held that VA must adhere to his own policies when adjudicating veterans' claims.  See Morton v Ruiz, 415 U.S. 199, 235 (1974) ("Where the rights of individuals are affected, it is incumbent upon agencies to follow their own procedures").  Therefore, the Board finds that the appropriate remedy for such a situation is to continue the original appeal, as it pertains to the claims of service connection for residuals of an injury to the neck and abdominal, as initially allowed in 1984, regardless of whether it was appropriate to do so at time or not. 

Secondly, because the RO provided a SSOC, the provision of which is for corrective measures to the SOC and, thereby, allows an additional 60 days from the date of such issuance to perfect an appeal, the Board finds that the November 16, 1984, VA Form 9 would, therefore be found timely.  As a general rule, a Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later, to perfect an appeal of any issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) (West 2014); 38 C.F.R. § 20.302 (2014).  Except in the case of simultaneously contested claims, if a claimant submits additional evidence within 1 year of the date of mailing of the notification of the determination being appealed, and that evidence requires, in accordance with § 19.31 of this title, that the claimant be furnished a SSOC, then the time to submit a Substantive Appeal shall end not sooner than 60 days after such SSOC is mailed to the appellant, even if the 60-day period extends beyond the expiration of the 1-year appeal period.  38 C.F.R. § 20.302(b)(2).  November 1984 is certainly prior to July 1985 (the expiration date for perfection of the appeal after considering the additional 60 day time limit following the issuance of the May 1985 SSOC).  Therefore, by the issuance of the May 1985 SSOC, the RO created a condition in which the November 1984 VA Form 9 may be deemed as timely.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held in Percy v. Shinseki, 23 Vet. App. 37, 43 (2009), that an untimely substantive appeal "does not bar the Board's jurisdiction over a matter."  The Board finds that the facts of this Veteran's case fall squarely within the parameters of the holding in Percy, as the RO continued to adjudicate the Veteran's appeal as if it had been accepted with a waiver of a timely perfection.  The Court in Percy further held that although a substantive appeal was not timely filed, the filing of a substantive appeal is not a jurisdictional requirement; the filing of a timely substantive appeal may be waived; and where the RO takes actions to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal. Percy, supra. (Emphasis added).  As such, the actions of the RO in this case (holding a hearing, ordering an examination, and considering new evidence in a SSOC) all indicated that the RO had waived the Veteran's timely filing of his substantive appeal, thereby giving greater indication that the Veteran's appeal should have been forwarded to the Board for disposition.

Lastly, the Board finds that the RO was incorrect in providing the Veteran with a 30 day time limit to express dissatisfaction with the results of its readjudication in the May 1985 SSOC or accept closure of the appeal.  As the appeal may be found to be perfected by the November 1984 VA Form 9, as was recognized by the RO at that time as well as by the Board presently, then it should have been forwarded to the Board for consideration.  The Board is unaware of any regulation or rule, existing at that time or presently, that permits VA to simply adjudicate and dispose of a perfected appeal without forwarding to the Board of Veterans' Appeals or receiving any authorization from the Veteran to do so.  Hence, in light of the fact that VA did not follow its own rules and procedures for appeals, and for purposes of this appeal, the Veteran's appeals concerning the issues of service connection for residuals of an injury to the neck and abdominal are most appropriately characterized as original claims stemming from the February 1983 rating decision.  Accordingly, the issues concerning the neck and abdomen are as listed on the title page.

Additionally, as regards the Veteran's representative allegation of clear and unmistakable error (CUE) in the February 1983 rating decision, which denied service connection for residuals of an injury to the neck and abdomen, such an issue is premature at this point.  This so because the claims of service connection for residuals of an injury to the neck and abdominal remain pending from the February 1983 rating decision, and such rating decision has never been finalized.  A CUE allegation is a collateral attack on a final RO decision.  See Crippen v. Brown, 9 Vet. App. 412, 418 (1996); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Therefore, the discussion of CUE is inapplicable to the current issues concerning the neck and abdomen and shall not be entertained further.

With respect to the Veteran's claim of service connection for residuals of an injury to the chest, the Board observes that service connection for this disability, characterized as intercostal muscle spasm, has already been established by a July 2006 rating decision.  The grant of service connection for this chest disability was made effective from November 24, 2005, the day following the Veteran's second period of active duty service.  As such, the appropriate action is to dismiss such issue as discussed in further detail below.  However, to the extent that the Veteran is challenging the effective date that was assigned following the grant of service connection for the chest disability (as his assertions of his chest disability dating back to the September 1982 claim appear to allege, to include an allegation that the November 2005 rating is a product of CUE), the Board refers this discrete matter to the RO for appropriate consideration and handling in the first instance in accordance with 38 C.F.R. § 19.9(b) (2014).

The Veteran participated in a Board hearing in August 2014.  A transcript is of record and has been reviewed.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  A Rice TDIU claim is limited to whether the Veteran is unemployable due to the service-connected disabilities on appeal-in this case, the Veteran's service-connected degenerative disc disease of the lumbar spine and degenerative joint disease of the left elbow.  As of this writing, the issue of TDIU has not been raised by the record, as the Veteran's last VA examination indicated that he was still working full-time, and will not be addressed in this decision.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased rating for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative joint disease of the left elbow is manifested by complaints of pain and locking, but no findings of loss of motion, ankylosis, or incapacitating exacerbations.

2.  A TBI was not present in service or manifested for many years thereafter, and no such disability is shown to be otherwise related to service.

3.  An injury to the neck was not present in service or manifested for many years thereafter, and no such disability is shown to be otherwise related to service.

4.  The medical evidence of record does not reflect that the Veteran has a currently diagnosed abdominal condition that is related to military service.

5.  In light of the grant of service connection for residuals of an injury to the chest, characterized to intercostal muscle spasms, in a July 2006 rating decision, there is no longer a question or controversy regarding the benefit sought as to the issue of entitlement to service connection for a chest disability.

CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for degenerative joint disease of the left elbow have not been met or approximated.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5206-5010 (2014).

2.  The criteria for establishing service connection for a TBI are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3.  The criteria for establishing service connection for residuals of an injury to the neck are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

4.  The criteria for establishing service connection for an injury to the abdomen are not met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

5.  There is no longer an issue of fact or law before the Board pertaining to the claim of entitlement to service connection for a chest disability.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

By letters dated in December 2010 and April 2013, the RO advised the Veteran of the evidence needed for claim substantiation and explained what evidence VA would obtain or assist in obtaining and what information or evidence the claimant was responsible for providing.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letters apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that VA's duty to notify has been met.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, private treatment records, and VA medical records have been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  VA provided the Veteran with adequate medical examinations in November 1982, March 1985, November 2012, February 2013, and October 2013.  The examinations are adequate because each contains a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disabilities, to include the effects on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

No VA examination was provided for the TBI claim.  The Board finds that no VA examination is required to resolve the current claim because the Veteran has not presented competent medical evidence of an in-service injury or incurrence.  See 38 C.F.R. §§ 3.303.  Thus, the McLendon elements are not met.  Although it is noted that the Veteran himself has proffered the allegations that he sustained a TBI during traumatic accidents in service, the record does not contain any independent or competent medical indication of such, aside from these allegations, which are insufficient to trigger the duty to assist.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory statement alleging a relationship was insufficient for entitlement to a VA medical examination, and if it was, would obviate the carefully drafted statutory standards governing the provision of medical examinations).

The record before the Board does not indicate that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Legal Criteria

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected degenerative joint disease of the left elbow is rated as 10 percent disabling.  38 C.F.R. § 4.71a, DCs 5010, 5205, 5206, 5207.  The Veteran is left-hand dominant, so the criteria for major extremity apply.  A 10 percent evaluation is warranted for flexion limited to 100 degrees or extension limited to 45 or 60 degrees.  Id.  A 20 percent evaluation is warranted for flexion limited to 90 degrees or extension limited to 75 degrees.  Id.  A 30 percent evaluation is warranted for flexion limited to 70 degrees or extension limited to 90 degrees.  Id.  A 40 percent evaluation is warranted for flexion limited to 55 degrees or extension limited to100 degrees, or favorable ankylosis at an angle between 90 degrees and 70 degrees.  Id.  A 50 percent evaluation is warranted for flexion limited to 45 degrees or extension limited to 110 degrees, or intermediate ankylosis at an angle of more than 90 degrees, or between 70 degrees and 50 degrees.  Id.  A 60 percent evaluation is warranted for unfavorable ankylosis at an angle of less than 50 degrees or with complete loss of supination or pronation.

Additionally, 10 percent evaluation is warranted for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Id.  A 20 percent evaluation is warranted for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3 (2014).

Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection. 38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a) ).  

The Veteran's current diagnosis of arthritis related to his left elbow is considered a chronic condition under the statute.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014).  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is applicable.

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

Left Elbow

The Veteran contends that his service-connection degenerative joint disease of the left elbow is worse than currently reflected by his evaluation of 10 percent.  To this effect, the Veteran testified at his 2014 Board hearing that his elbow locks and that he is unable to handle a weapon in the course of his duties as a police officer.

A review of the Veteran's outpatient treatment records reveals that he has been treated for pain and ulnar neuropathy related to his left elbow.  There is no indication that this condition results in any loss of motion, ankylosis, or incapacitating exacerbations.

The Veteran was provided with a VA examination in October 2013.  The examiner, upon reviewing the Veteran's claims file, conducting an interview, and conducting objective testing, diagnosed the Veteran with an elbow injury.  The Veteran was found to be left-handed.  Imaging revealed advanced degenerative changes.  Range of motion revealed no loss of motion with a flexion of 145 degrees and extension of 145 degrees.  There was no objective evidence of painful motion.  There was no additional loss of motion or pain upon repetition.  The Veteran had pain on palpation.  The Veteran had full strength and no ankylosis.  The examiner found that this condition did not interfere with the Veteran's employment.

TBI

The Veteran contends that he currently has a TBI that is related to traumatic incidences experienced in military service.  To this effect, the Veteran has provided statements that he suffered head injuries during a documented fall in service and a documented incident in which he was crushed by an aircraft on the ground.

A review of the Veteran's STRs is silent for any discussion of head injuries or complaints of head pain.  The STRs do discuss treatment for injuries sustained in an "aircraft ground mishap," for which he only received an abdominal injury, in August 1980, a fall in the shower in which he injured his left thumb in September 1980, and a January 2003 rappelling accident in which he fell 14 feet and only his back, left elbow, left shoulder, and right knee were noted as injured.

In particular, in August 1980, the Veteran received treatment for being smashed between a truck and an aircraft wing.  It was noted that he suffered abdominal injuries.  After the Veteran was unpinned from between the vehicles, it was noted that he was able to walk and waited until the ambulance arrived.  The Veteran only reported mild to moderate pain around the thigh and abdominal region.  There was no mention of any head complaints.  Lungs were found to be clear and vitals were normal.

On a medical assessment in December 2001, the Veteran was asked if he had ever sustained a head injury.  He checked "No."  However, the Veteran explicitly and in great detail included other injuries he had sustained throughout his life, to include musculoskeletal complaints and ear trouble.

In January 2003, the Veteran was treated for a fall sustained while rappelling.  It was noted that he struck his left elbow on the building during the fall and had extensive bruising of that arm from the shoulder to the wrist after the fall.  He was seen and evaluated at the Emergency Room for problems with the right great toe, right knee, left elbow, and his back.  X-rays at that time were interpreted as normal.

In February 2003, the Veteran was placed on a physical profile for the low back and extremities.  There was no mention of any head trauma.

In April 2003, the Veteran was provided with imaging for the back, left shoulder, left elbow, and right knee.  

A follow up report in February 2005 shows residual complaints of lower back pain, chest pain, and hip pain.  Ulnar neuropathy was also noted.  The Veteran was diagnosed with borderline hypertension, left ulnar radiculopathy, lower back pain with right leg radiculopathy, thoracic radiculopathy, and morning pain rule-out arthritis.  The Veteran was evaluated by the neurology department, but no complaints relating to the head or any injury thereof were noted.

On a medical assessment in July 2005, the Veteran was asked if he had ever sustained a head injury.  He checked "No."  However, the Veteran explicitly and in great detail included other injuries he had sustained throughout his life, to include musculoskeletal complaints and ear trouble.

In his September 2005 medical evaluation board (MEB), it was noted that the Veteran was diagnosed with intercostal muscle spasms, low back pain, ulnar nerve dysfunction in the 4th and 5th fingers, early degenerative arthritis of the knees, and hypertension.  There was no mention of any diagnoses related to any head injuries.
The report noted that the Veteran sustained injuries in a January 2003 rappelling accident in which he landed on his back mainly striking his buttocks, but also landing on both feet and both hands in a "crab-like" position.  At the time of the MEB, the Veteran showed residual complaints of recurrent numbness, in the 4th and 5th fingers of the left hand.  He also reported stiffness in the left arm as well as pain or spasms in his ribcage.  He additionally reported bilateral knee pain after running or extensive walking with swelling.  Last, the Veteran reported pain in his thoracic spine and in his lumbar spine area. The pain in the lower back will shoot into the right hip and down to the mid-thigh level.  There was no mention of any head complaints.

On an October 2005 medical assessment, the Veteran did not mention any head injuries.  Furthermore, he indicated that he had not suffered from any injuries or illnesses for which he did not receive medical treatment.

In his October 2005 physical evaluation board (PEB), it was noted that the Veteran had chronic and recurrent pain and spasm in the mid thoracic area with onset after a fall on January 2003, while rappelling during pre-deployment training.  Initial and repeat imaging with radiographs and MRI remained normal.  Physical exam was normal.  The Veteran continued to complain of intermittent pain, spasms 6-1 times daily, and had a profile preventing effective duty.

A review of the Veteran's outpatient treatment records shows that he was assessed for TBI in August 2012.  At this assessment, the examiner reviewed the Veteran's medical history, to include his two traumatic accidents in service.  The examiner took a subjective history from the Veteran, in which he claimed to have "seen stars," but not blacked-out at the time of the aircraft incident and felt dazed at the time of the falling event.  In neither event did the Veteran recall hitting his head.  The examiner diagnosed the Veteran with mild TBI after administering neurological and cognitive testing.  However, he only noted that it was possible that such diagnosis could be related to either of the traumatic events from service, as based upon the Veteran's reported history.

Neck

The Veteran contends that he currently has a cervical disability that is related to traumatic incidences experienced in military service.  To this effect, the Veteran has provided statements that he suffered neck injuries during a documented fall in service and a documented incident in which he was crushed by an aircraft on the ground.

A review of the Veteran's STRs is silent for any discussion of neck injuries or complaints of neck pain.  The STRs do discuss treatment for injuries sustained in an "aircraft ground mishap," for which he only received an abdominal injury, in August 1980, a fall in the shower in which he injured his left thumb in September 1980, and a January 2003 rappelling accident in which he fell 14 feet and only his back, left elbow, left shoulder, and right knee were noted as injured.

In particular, in August 1980, the Veteran received treatment for being smashed between a truck and an aircraft wing.  It was noted that he suffered abdominal injuries.  After the Veteran was unpinned from between the vehicles, it was noted that he was able to walk and waited until the ambulance arrived.  The Veteran only reported mild to moderate pain around the thigh and abdominal region.  There was no mention of any neck complaints.  Lungs were found to be clear and vitals were normal.

In August 1981, the Veteran was seen for complaints of chest pain radiating up into the neck and down the left arm.  The Veteran was diagnosed with chest wall pain and intercostal muscle strain.

The Veteran's 1981 exit examination did not note any complaints or findings of any neck or cervical spine conditions.

The Veteran's November 1982 VA examination noted no residual injuries to the neck or cervical spine.  The Veteran reported pain when turning his head.  X-rays revealed that the Veteran had straightening of the lordotic curvature in the cervical spine.  There was no indication given that this was related to any trauma or military service.

In a January 1985 outpatient treatment note, the Veteran was seen for complaints of low back and upper back pain.  It was noted that this pain was precipitated by lifting during the course of the Veteran's post-service occupation.  The Veteran indicated that he had a history of left-sided upper back pain and had received treatment from a chiropractor about six weeks prior, with resolution of pain.  Examination found normal range of motion of cervical and lumbar spine, but pain on lumbar flexion.  X-ray revealed left scoliosis.  His diagnosis was acute lumbar sacral sprain/strain complex.

At the Veteran's February 1985 RO hearing, he indicated that the pain in his neck had subsided, but that his problems now included back pain.

The Veteran's March 1985 VA examination noted tenderness to firm palpation over the Veteran's right posterior musculature, cervical spine, as well as some reactive muscle guarding and tension.  Mobility of the neck was found to be normal.  X-ray of the cervical spine revealed straightening and minimal osteoarthritis.  Neurological examination was normal.

On a medical assessment in December 2001, the Veteran was asked if he had ever had any back pain or back injury.  He checked "No."  However, the Veteran explicitly and in great detail included other injuries he had sustained throughout his life, to include musculoskeletal complaints and ear trouble.  Neck complaints were not included.

In January 2003, the Veteran was treated for a fall sustained while rappelling.  It was noted that he struck his left elbow on the building during the fall and had extensive bruising of that arm from the shoulder to the wrist after the fall.  He was seen and evaluated at the Emergency Room for problems with the right great toe, right knee, left elbow, and his lower back.  X-rays at that time were interpreted as normal.

In February 2003, the Veteran was placed on a physical profile for the low back and extremities.  There was no mention of any neck trauma.

In April 2003, the Veteran was provided with imaging for the back, left shoulder, left elbow, and right knee.  

In a January 2005 medical assessment, the Veteran only indicated that his lower back, knee, shoulder, chest, and fingers caused him problems to interfere with his ability to work.  There were no complaints of neck problems noted.

A follow up report in February 2005 shows residual complaints of lower back pain, chest pain, and hip pain.  Ulnar neuropathy was also noted.  The Veteran was diagnosed with borderline hypertension, left ulnar radiculopathy, lower back pain with right leg radiculopathy, thoracic radiculopathy, and morning pain rule-out arthritis.  The Veteran was evaluated by the neurology department, but no complaints relating to the neck, cervical spine, or any injury thereof were noted.

On a medical assessment in July 2005, the Veteran was asked if he had ever sustained a head injury.  He checked "No."  However, the Veteran explicitly and in great detail included other injuries he had sustained throughout his life, to include musculoskeletal complaints and ear trouble.

In his September 2005 MEB, it was noted that the Veteran was diagnosed with intercostal muscle spasms, low back pain, ulnar nerve dysfunction in the 4th and 5th fingers, early degenerative arthritis of the knees, and hypertension.  There was no mention of any diagnoses related to any neck or cervical spine injuries. The report noted that the Veteran sustained injuries in a January 2003 rappelling accident in which he landed on his back mainly striking his buttocks, but also landing on both feet and both hands in a "crab-like" position.  At the time of the MEB, the Veteran showed residual complaints of recurrent numbness, in the 4th and 5th fingers of the left hand.  He also reported stiffness in the left arm as well as pain or spasms in his ribcage.  He additionally reported bilateral knee pain after running or extensive walking with swelling.  Last, the Veteran reported pain in his thoracic spine and in his lumbar spine area. The pain in the lower back will shoot into the right hip and down to the mid-thigh level.  There was no mention of any neck or cervical spine complaints.

On an October 2005 medical assessment, the Veteran did not mention any neck injuries.  Furthermore, he indicated that he had not suffered from any injuries or illnesses for which he did not receive medical treatment.

In his October 2005 PEB, it was noted that the Veteran had chronic and recurrent pain and spasm in the mid thoracic area with onset after a fall on January 2003, while rappelling during pre-deployment training.  Initial and repeat imaging with radiographs and MRI remained normal.  Physical exam was normal.  The Veteran continued to complain of intermittent pain, spasms 6-1 times daily, and had a profile preventing effective duty.

A review of the Veteran's outpatient treatment records after his second period of service shows that he has been treated for complaints of cervical pain.  The Veteran has been provided with a diagnosis of cervical spine stenosis treated with cervical traction.  However, there is no indication given that this condition is related to military service. 

Private treatment records in November 2008 show that the Veteran was referred in connection with a worker's compensation claim for complaints of neck pain.  It was indicated that the condition may have been the result of an intercurrent injury.  There was no discussion linking that condition to military service. 

An August 2011 MRI showed multi-level degenerative disc disease of the cervical spine, with multi-level bulging, but no stenosis.  There was no discussion relating this condition to any trauma or military service.

Private treatment records from August 2012 to October 2012 show that the Veteran had been treated for a history of cervicalgia and cervical segmental dysfunction.  However, there was no discussion relating this condition to military service.

A VA examination was conducted on November 5, 2012.  During the examination the Veteran reported having neck pain during cold weather.  Pain was rated at 7 to 8 out of 10.  He noted using a TENS unit.  Examination noted full range of motion. There was no tenderness, guarding, or muscle spasm to the cervical spine.  Strength was intact.  Following a review of the claims file, interview, and examination the examiner opined that it is less likely that the cervical neck complaints were caused by or secondary to a chest crush injury in 1980 nor a fall of 14 feet in 2003.  The rationale included that military reports at the time of the injuries are silent for any acute neck injuries.  Further, there is no good documentation in the service treatment records for chronicity of complaints placing the symptoms at the time of the injuries.  An MRI of the cervical spine in 2008 showed a combination of congenital narrowing and some multilevel degenerative disc disease.  An MRI in 2011 indicates there were no significant changes over a 3 year period later.  There was minimal degenerative joint disease.  Disc bulging in multilevel areas are not specific.  There were no significant findings in the MRI to suggest that trauma was responsible for the MRI changes.  By reading other x-ray reports the examiner note that the Veteran has degenerative arthritis in the thoracic spine, lumbar spine, and knees.  These changes, including the cervical MRI changes, would be consistent with normal aging process and not due to 2 separate incidents in service.

An additional VA medical opinion was received on February 2013.  The examiner's review of the record noted that the Veteran had a documented note regarding chest and abdominal injury around 1980.  That note did not mention any neck complaints. The history is vague as to when the neck pain started with no obvious chronic neck pain history.  In 1982 the Veteran had straightening of the lordotic curvature in the cervical spine.  The examiner noted this is nonspecific.  In 1985 the Veteran had degenerative joint disease noted in your cervical spine x-ray.  The cervical spine x-ray showed mild arthritis, which was unchanged as noted in the MRI. Based on review of the history and note above, the examiner opined that it is less likely that the degenerative joint disease of the cervical spine is related to the straightening of neither the lordotic curvature nor the arthritis in 1985, nor the chest injury in 1980.  Straightening of lordotic curvature is nonspecific.  In this case the x-ray finding was about 2 years later.  The examiner noted the history of neck pain is vague from 1980 and, therefore, the examiner could not say when the degenerative joint disease change in the cervical spine started without resorting to speculation.

VA treatment on September 9, 2013 contained a complaint of neck pain rated at 4 out of 10.  Examination of the neck showed mild left paraspinal muscle tenderness with good range of motion and no radicular symptoms.  However, there was no discussion relating this condition to military service.

Abdomen

The Veteran contends that he currently suffers from the residuals of an abdominal injury that he sustained in service when he was crushed between an aircraft and a truck in August 1980.

A review of the Veteran's STRs shows a discussion of treatment for injuries sustained in an "aircraft ground mishap," for which he only received an abdominal injury, in August 1980.

In particular, the Veteran received treatment after he was smashed between a truck and an aircraft wing.  It was noted that he suffered abdominal injuries.  After the Veteran was unpinned from between the vehicles, it was noted that he was able to walk and waited until the ambulance arrived.  The Veteran only reported mild to moderate pain around the thigh and abdominal region.  Lungs were found to be clear and vitals were normal.

The Veteran's 1981 exit examination noted the 1980 injury to the abdomen, but found that there were no residuals currently associated with this incident.

The Veteran's November 1982 VA examination noted no residual injuries to the abdomen as it was found to be normal.

The Veteran's March 1985 VA examination noted no residual injuries to the abdomen as it was found to be normal.

A private treatment record in January 2000 found that the Veteran had no abdominal complaints and that his abdomen was normal, with finding of a soft, non-distended, and non-tender abdomen.

On the Veteran's July 2005 exit examination, it was noted that the Veteran's abdomen was normal.

In November 2004, April 2008, December 2008, November 2010, September 2013, and March 2014 VA outpatient treatment records, the provider found that the Veteran had no abdominal complaints and that his abdomen was normal, with finding of a soft, non-distended, and non-tender abdomen.

Analysis

Left Elbow

Based on the above, the Board finds that the Veteran's left elbow degenerative joint disease only meets the criteria for a 10 percent evaluation throughout the appeals period.  In order to warrant the next higher evaluation, the evidence must show a flexion limited to 90 degrees or extension limited to 75 degrees, or ankylosis.   Because the medical evidence of record has not at any time during the pertinent appeals period shown the presence of a limitation of motion even close to that contemplated by the Schedule, as the Veteran's range of motion has been shown to be normal, as well as no ankylosis, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent.

The Board acknowledges that the Veteran has reported that his left elbow has worsened over recent years and causes functional impairment.  During his 2014 Board hearing, the Veteran testified that his left elbow causes pain, locks, and prevents him from being able to properly use a gun in the course of his duties as a police officer.

The Board does not doubt that the Veteran's left elbow disability causes pain and at times locks.  However, the medical evidence of record supports the proposition that the symptomatology associated with his disability has not approached the level which would allow for the assignment of a 20 percent rating for the appeal period.  In addition, the Board has considered whether an increased disability rating is warranted for the Veteran's left elbow spine disability based on functional loss due to pain, weakness, excess fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.49, and the Court's holding in DeLuca, 8 Vet. App. at 202.  Importantly, the Veteran has been repeatedly found not to exhibit any additional limitation of motion of his left elbow due to pain, fatigue, weakness, or lack of endurance after repetitive use. Thus, the Board concludes that the Veteran's painful motion and locking is contemplated by the currently assigned 10 percent evaluation for his service connected degenerative disc disease and that the assignment of a higher disability rating based on the DeLuca factors is not warranted.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of 'an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected degenerative joint disease of the left elbow, but the evidence reflects that those manifestations, namely the presence of a limitation of motion or ankylosis, are not present.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's left elbow condition, as the criteria assess social and occupational impairment to include addressing various limitations of painful motion.  Furthermore, the Board takes notice of the Veteran's complaints of daily pain and finds that he is competent to testify as to the severity of the symptomatology associated with her low back pain during and after service.  See Jandreau, 492 F.3d at 1372.  Additionally, his statements are presumed credible, as his complaints of pain and locking have remained consistent in both his lay testimony and the medical record.  However, his current evaluation of 10 percent, already takes pain and locking into consideration in accordance with 38 C.F.R. § 4.59, in which it states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Therefore, the Veteran's current rating appropriately contemplates the scope of his complaints.  Additionally, there have been no notations of frequent loss of work or hospitalizations due to this condition.   Accordingly, referral is not required.

The evidence of record does not warrant ratings in excess of those assigned for the Veteran's degenerative joint disease of the left elbow at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).

TBI

The Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for TBI.  The Board finds that the Veteran's claim does not meet the requirements for service connection.  The medical evidence of record shows that the Veteran does have a current diagnosis of TBI.  The "current disability" requirement for service connection will be met when there is a disability at the time of filing or during the pendency of a claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  There is no evidence that the Veteran complained of symptoms of this condition, or any other related head trauma, or was diagnosed during military service.  The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  There is no evidence of any in-service event, injury, or disease upon which to base the claim for service connection.  Therefore, the issue of whether there is a nexus between the Veteran's currently diagnosed TBI and military service never materialized.   See Shedden, 381 F.3d at 1166-67.

Here, the medical evidence of record does not show any treatment for any head trauma during service.  Rather, the Veteran's exit examination in July 2005 indicated specifically that he had never sustained any head injuries.  The Board finds that, in light of the fact that the Veteran, on several occasions, was seen by military medical treatment providers for a number of complaints, to include multiple musculoskeletal disabilities, hearing problems, and wart removals, it would be reasonable to presume that he would have sought treatment for this claimed condition as well.  Therefore, in the absence of such notations of treatment, it is reasonable to conclude that the Veteran did not suffer from any event, injury, or disease related to TBI.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

Also, following the Veteran's discharge from the service, the first medical evidence of any kind referring to TBI was in 2012.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Additionally, although the Veteran has testified at his 2014 Board hearing and provided statements to the effect that he may have sustained a head trauma either during his 1980 crushing accident or his 2003 falling accident, the Board finds such statements to not be credible.  Specifically, the Veteran has more recently recalled that he "saw stars" and felt dazed after the occurrence of both events.  However, his recent recollection of these experiences is not consistent with the medical evidence of record from the time periods in question.

The Veteran, as a layperson, is competent to report having suffered from these sensations after his accidents in service.  Layno, 6 Vet. App. at 469-71.  However, while the Veteran is competent to describe having these sensations in service, the Board finds that this testimony is not accurate and, therefore, does not probatively establish the incurrence of a TBI in service. 

In the case at hand, the Board notes that the earliest reference of record to an in-service TBI appears almost 10 years following his separation from service.  The Board finds that these subsequent reports of in-service injury, made nearly a decade following one alleged injury and over two decades from the other alleged injury, are far less credible than the Veteran's contemporaneous denials of any head injury during service, as seen in the December 2001 and July 2005 medical assessments.

Ultimately, any lay assertions from the Veteran on a TBI are less credible than the objective medical evidence of record, which directly contradicts such lay statements by demonstrating no in-service TBI or symptomatology.  While the Veteran may currently assert that he injured his head in service, those statements appear to be inaccurate recollections of past events, which are much less reliable than the in-service descriptions of his medical condition at that time.  The Board considers the Veteran to be an inaccurate historian in attributing his current TBI symptoms to an in-service injury that is demonstrated in the service treatment records not to have occurred. 

The Board acknowledges the multiple statements the Veteran has made to his VA treatment providers in which he has asserted that he possibly injured his head during the 1980 crushing incident and 2003 falling incident and, in reaching its conclusion, the Board is not asserting that the Veteran was lying to his medical providers.  Rather, the Board has determined that such statements of an in-service TBI were inaccurate recollections of a history that occurred approximately one to two decades earlier, when compared against the service treatment records, and are thus unreliable and entitled to no probative value.

In short, the Board finds the contemporaneous medical and lay evidence contained in the service treatment records to be a more accurate, reliable and probative account of what the Veteran was experiencing at that time, than the Veteran's subsequent recollections of an in-service injury, regardless of whether such belated statements were made to VA medical care providers in the course of seeking medical treatment or to the Veterans Benefits Administration in the course of seeking service connection.

In regard to the August 2012 medical examiner's finding that the Veteran's TBI could possibly be related to the incidents described by the Veteran, it is noted, as discussed above, that such finding is based upon inaccurate recollections.  Thus, any probative value of the examiner's findings is diminished by virtue of the fact that they presuppose the Veteran's in-service injuries happened as he so described.  

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has TBI that was incurred in or otherwise the result of his active service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert, 1 Vet. App. at 49.

Neck

The Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a neck injury.  The Board finds that the Veteran's claim does not meet the requirements for service connection.  The medical evidence of record shows that the Veteran does have a current diagnosis of cervical degenerative disc disease, cervicalgia, cervical spine stenosis, and cervical segmental dysfunction.  The "current disability" requirement for service connection will be met when there is a disability at the time of filing or during the pendency of a claim.  McClain, 21 Vet. App. at 321.  There is no evidence that the Veteran complained of symptoms of this condition, or any other related neck trauma, or was diagnosed during military service.  The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan, 451 F.3d at1337 (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  There is no evidence of any in-service event, injury, or disease upon which to base the claim for service connection.  Therefore, the issue of whether there is a nexus between the Veteran's currently diagnosed cervical disability and military service never materialized.   See Shedden, 381 F.3d at 1166-67.

Here, the medical evidence of record does not show any treatment for any neck trauma during service.  Rather, the Veteran's exit examination in July 2005 showed no indication that he had never sustained any neck injuries.  The Board finds that, in light of the fact that the Veteran, on several occasions, was seen by military medical treatment providers for a number of complaints, to include multiple musculoskeletal disabilities, hearing problems, and wart removals, it would be reasonable to presume that he would have sought treatment for this claimed condition as well.  Therefore, in the absence of such notations of treatment, it is reasonable to conclude that the Veteran did not suffer from any event, injury, or disease related to a neck injury.  See Bastien, 599 F.3d at 1306 ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

Also, following the Veteran's discharge from the service, the first medical evidence of any kind referring to a neck complaint was in January 1985, with a subjective history of complaints going back to 6 weeks earlier, or November/December 1984.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Additionally, the only medical evidence of record that discusses the Veteran's cervical disability in relation to his military service is found in the 2012 and 2013 VA examination opinions in which it was determined that it was less likely than not that there was any such relationship, due to the absence of any indication of treatment or diagnosis in service, or within a year post-service.  It was also found that the Veteran's cervical spine disability is more consistent with the natural aging process than the result of any traumatic injury.

The Board notes that, at the Veteran's 2014 Board hearing, he advanced the argument that there is evidence of an in-service incurrence of a neck injury as shown in the August 1981 STR.  This record noted that the Veteran was seen for complaints of chest pain that radiated into the Veteran's neck and left extremity.  Based upon these symptoms, the Veteran was diagnosed with chest wall syndrome and intercostal muscle strain.  There was no separate diagnosis for any neck or cervical spine condition provided.  The Board, however, finds that the lack of any specific diagnosis of a neck or cervical condition as well as the lack of any symptoms independent of the diagnosed chest condition, as such symptoms appeared to be primarily related to the chest and not the neck, do not lend any further support to the assertion of any in-service incurrence of a neck or cervical spine condition.

Additionally, it is noted that the Veteran further provided at the 2014 Board hearing, that the symptoms shown in the August 1981 STR are the same symptoms he has complained of throughout his appeal in relation to his neck claim.  To this assertion, the Board observes that these symptoms were found to be diagnosed in August 1981 in conjunction with the Veteran's intercostal muscle strain, for which he has already been service connected.  To provide a separate finding of service connection for these same symptoms would constitute pyramiding a discussed by the rating schedule.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  As such, and to the extent that the Veteran's symptoms of radiating chest pain into the neck constitutes the basis of symptoms for his claimed neck injury, the Board finds that the Veteran is already compensated for such via his service-connected intercostal muscle spasm.

Last, in regard to continuity of symptoms, the Board find that the Veteran's claimed neck condition, as it involves arthritis, is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  However, due to the finding that there was no credible or probative evidence of a neck injury or symptoms of a neck condition noted in service (or within one year after service), any further discussion of continuity of symptoms from such is rendered moot and shall be discussed no further.

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a neck disability that was incurred in or otherwise the result of his active service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d at 1365 (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert, 1 Vet. App. at 49.

Abdomen

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for an abdominal injury.  In making this determination, the Board highlights that, as noted above, the first element required for service connection is the existence of a current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Without a current disability, service connection cannot be granted.  See McClain v, 21 Vet. App. at 321(finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).

With respect to the first element required for service connection, in this case, the evidence does not show that there is a current disability, as the medical evidence of record reveals no diagnosed abdominal condition.  In this regard, the Veteran's post-service treatment records are absent for complaints or diagnoses of any abdominal condition.  Rather, the evidence reflects that, since service, the Veteran has consistently been found to have a normal abdomen.  

The only other evidence in the claims file supporting the existence of an abdominal condition is the Veteran's own statements.  In this regard, the Board highlights that the Veteran has not reported any current symptoms of an abdominal condition.  Rather, the Veteran simply asserts that he had a notation of an abdominal injury in service.  In this regard, the Board notes that the Veteran's service treatment records confirm that, at his May 1981 separation examination, he was noted to have suffered an abdominal injury in August 1980 with no residuals.  Significantly, however, there are no other notations regarding complaints or diagnoses of any chronic residuals affecting the abdomen during or after service.      

The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr, 21 Vet. App. at 308-10.  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or musculoskeletal injuries more particularly, and that he is merely speculating as to whether he has a current abdominal condition.  In this regard, he is not competent to diagnose an abdominal condition, as such requires specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has a current abdominal condition are lacking in probative value.  

In short, in the absence of medical evidence demonstrating a current abdominal condition, a preponderance of the evidence is against the claim.  Accordingly, because the first element required for service connection-presence of a current disability-has not been satisfied, the Veteran's claim of entitlement to service connection for an abdominal injury must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

Chest

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to Veterans. 38 U.S.C.A. § 511(a).  All questions in a matter which under section 38 U.S.C.A. § 511(a) are subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  Final decisions on such appeals shall be made by the Board.  Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record and applicable provisions of law and regulation.  38 U.S.C.A. § 7104(a). 

The Board may dismiss any appeal which fails to allege error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.

In this context, the Board observes that in a July 2006 rating decision, the RO essentially granted service connection for a chest disability, by reclassifying the service-connected intercostal muscle spasm (strain) as a single condition.

The Board has reviewed the available evidence.  The Veteran contends that he currently has a chest disability that is related to a traumatic crushing incident experienced in military service.  

The Veteran's STRs show that he did suffer a crushing accident injury.  In particular, in August 1980, the Veteran received treatment for being smashed between a truck and an aircraft wing.  It was noted that he suffered abdominal injuries.  After the Veteran was unpinned from between the vehicles, it was noted that he was able to walk and waited until the ambulance arrived.  The Veteran only reported mild to moderate pain around the thigh and abdominal region.  There was no mention of any chest complaints.  Lungs were found to be clear and vitals were normal.

In an August 1981 note, the Veteran complained of chest wall pain, radiating into the neck and down the left arm.  The impression was probable intercostal muscle strain.

The Veteran's 1981 exit examination showed no injury to the chest.

In October 1982, the Veteran was hospitalized for severe chest pain.  There was no indication of any broken rib or other pathology.  No cardiac cause for the symptoms was found.  The most likely diagnosis was chest-wall syndrome.

The Veteran was administered a VA examination in November 1982.  The Veteran's chest showed no signs of tenderness.  X-rays were normal.

The Veteran was administered an additional VA examination in March 1985.  An examination of the chest revealed no tenderness to palpation over the chest wall or ribs.  X-rays were normal with no significant abnormality of the chest or left ribs.

In a July 2006 rating decision, the Veteran was granted service connection for intercostal muscle spasm, effective November 24, 2005.  Evidence in support included copies of the Veteran's 2003 MEB and PEB showing a diagnosis of intercostal muscle spasm after he was examined in relation to a 14 foot fall.

Overall, the evidence indicates that the Veteran injured his chest during his second period of service and that the injury resulted in an intercostal muscle spasm; for which service connection has already been established.  The issue of whether that service-connected condition should be given an earlier effective date back to the Veteran's first diagnosis of such chest problems in service, i.e. intercostal muscle strain, has been referred back to the AOJ as discussed in the introduction, as the Board does not currently have jurisdiction over.  The issue of service connection was the only issue certified to the Board and such issue has already been resolved in the Veteran's favor.

As a result, there is no longer a question or controversy remaining regarding the benefit sought as to the issue of entitlement to service connection for a chest disability (diagnosed as intercostal muscle spasm).  The relief sought on appeal, the grant of service connection for a chest disability (diagnosed as intercostal muscle spasm) has been accomplished.  Accordingly, the appeal is dismissed.



ORDER

Entitlement to an increased rating for degenerative joint disease of the left elbow, currently evaluated at 10 percent disabling, is denied.

Entitlement to service connection for a TBI is denied.

Entitlement to service connection for residuals of an injury to the neck is denied.

Entitlement to service connection for residuals of an injury to abdomen is denied.

The appeal concerning entitlement to service connection for residuals of an injury to the chest is dismissed.






REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims of entitlement to service connection for degenerative disc disease of the lumbar spine.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

The Veteran contends that his service-connected degenerative disc disease of the lumbar spine is worse than currently reflected by his evaluation of 10 percent.  At the 2014 Board hearing, the Veteran specifically indicated that his condition had progressively worsened since the 2012 VA examination and that he felt such examination was inadequate to show the extent of his current condition.

A review of the Veteran's outpatient treatment records reveals that he has continued to receive treatment for this condition, both through the VA and a private chiropractor.  A November 2010 VAMC x-ray report shows that there were spondylitic changes in the lumbar spine with degenerative arthritis of the lower lumbar facet joints. 

A November 2010 private treatment record shows that the Veteran was seen for complaints of lumbar tenderness and diagnosed with lumbar degenerative disc disease.  It was further noted that the Veteran's condition had no changed since his last evaluation.  On December 2010, the Veteran received an epidural injection to treat the pain.  In January 2011, the Veteran noted that he had received relief from the pain due to the injection and was back to his baseline.

The Veteran was provided with a VA examination in November 2012.  Upon a review of the claims file, interview with the Veteran, and objective testing, the Veteran was diagnosed with degenerative disc disease of the lumbar spine.  The Veteran reported pain and flare-ups related to his condition.  Range of motion testing revealed a forward flexion of 80 degrees with no pain, extension of 25 degrees with no pain, and bilateral lateral flexion and rotation of 30 degrees each with no pain.  There was no additional loss of motion or pain upon repetition.  The examiner found that there was no functional loss for the Veteran's lumbar spine.  The Veteran had no localized tenderness, guarding, or spasms.  Strength, sensory, and reflex testing was all normal.  The Veteran was found to have right extremity radiculopathy.  It was noted that the Veteran occasionally uses a walker.  It was further noted that the Veteran sat comfortably for 30 minutes.  He was able to stand on heels and toes without pain. He sat and bent forward to remove socks and shoes. He sat and pulled his knee to his chest and crossed either leg to put socks back on, without complaint of pain.  The examiner noted that arthritis was documented by x-ray.  

The examiner noted that the Veteran has subjective complaint of back pain.  It is at least as likely he would be able to obtain and maintain employment consisting of sedentary work alternating with sitting and standing.  Further, the examiner found that the Veteran's subjective complaints of pain seem a little out of line considering the minimal nature of his radiographic findings.

In an August 2012 private treatment record, the Veteran was again seen for complaints of lumbar spine pain and complained that the condition was gradually getting worse.  He also noted that his condition was beginning to affect his sleep, getting fifty percent less.  Moderate tenderness was noted on objective observation.  Range of motion was within normal limits, but with stiffening at the end.  The Veteran was diagnosed with thoracic myalgia, thoracic segmental dysfunction, lumbalgia, and lumbar segmental dysfunction.

In September 2012, after receiving a month of massage therapy in August 2012, the Veteran reported no pain in the lumbar spine and no tightness was noted.  The Veteran was diagnosed with mild mid scapular myalgia, thoracic segmental dysfunction and previous lumbar complaints-asymptomatic.

In October 2012, the Veteran was seen for complaints of mid and low back pain related to cold weather changes.  The Veteran was diagnosed with mid scapular myalgia, thoracic segmental dysfunction, and minimal right lumbalgia, lumbar segmental dysfunction.

In September 2013, the Veteran was seen at the VA Medical Center for continued complaints of back pain.  He was diagnosed with low back pain.  In March 2014, the Veteran was seen again for complaints of low back pain.  The provider noted that the lower back shows tenderness over the sacroiliac joint.

Although the November 2012 VA examination was adequate at its respective time, its contrast with the newer findings of treatment showing objective tenderness as well as the Veteran's subsequent contentions of a worsening condition must be reconciled.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 § C.F.R. § 3.159 (2014).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  Here, it is also noted that the Veteran's last examination is over two years old and he contends that his condition has worsened since that time, as the concurrent medical evidence also appears to suggest.  As such, the Veteran should be afforded a new VA examination in order to ascertain the current level of severity of his service-connected degenerative disc disease of the lumbar spine.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, schedule the Veteran for a VA examination by a qualified examiner to provide a current assessment of the severity of the Veteran's degenerative disc disease of the lumbar spine. 

The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. All required testing must be performed.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 , 3.655 (2014). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, an SSOC must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


